McCALL, J.
This appeal comes up to be heard with the appeal from
a an Bacon and Others v. The Abbey Press.” This action is based upon an undertaking given in the action in the Municipal Court aforesaid to obtain a warrant of attachment, and the defendánts herein were the sureties on such undertaking. We have held, in the opinion in the Municipal Court action, that the Abbey Press of New York, plaintiffs’ assignor in this action, had no standing in the Municipal Court to apply for and procure the vacatur of said attachment, and that the vacating of said attachment was improper. It follows, therefore, that the plaintiffs have no cause of action against the defendants in this action, and the judgment must be reversed.
Judgment reversed, with costs. All concur.